J-A10025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARJEANA PARRENT AND DUANE                 :   IN THE SUPERIOR COURT OF
    PARRENT, W/H                               :        PENNSYLVANIA
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 602 EDA 2020
    PENSKE LOGISTICS LLC, PENSKE               :
    LOGISTICS, PENSKE LOGISTICS,               :
    INC., PENSKE TRUCK LEASING                 :
    CORP., PENSKE TRUCK LEASING CO.            :
    LP & PTL GP LLC                            :

                Appeal from the Order Entered November 6, 2019
              In the Court of Common Pleas of Philadelphia County
                  Civil Division at No(s): 02954 Oct. Term 2018


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                         FILED DECEMBER 27, 2021

        Marjeana Parrent and her husband, Duane Parrent, residents of Illinois,

appeal from the order finding that Philadelphia was an inconvenient forum to

hear their negligence claim, arising from an automobile accident in Indiana,

against a Pennsylvania corporation, Penske Truck Leasing Company. We

conclude that Penske failed to carry its burden of establishing “weighty

reasons” to support its preference of forum over the Parrents’. We therefore

reverse and remand.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10025-21


      The essential facts relevant to this appeal are largely undisputed. On an

early November morning in 2016, near Princeton, Indiana, a Penske-owned

tractor trailer struck, head on, a passenger vehicle driven by Marjeana. The

Parrents claim the tractor trailer driver negligently caused the accident, which

left Marjeana with catastrophic neurological and orthopedic injuries. Penske

currently disputes that the driver was negligent.

      As noted, the Parrents reside in Illinois. Further, it is undisputed that

the driver of the tractor trailer was an Indiana resident, and that the accident

occurred in Indiana. Marjeana’s injuries were treated in hospitals in Indiana

and Illinois. It is likewise undisputed that Penske is incorporated in

Pennsylvania and has a headquarters in Reading, Pennsylvania, approximately

60 miles from Philadelphia.

      Just shy of two years after the accident, in late October 2018, the

Parrents filed a complaint in the Court of Common Pleas of Philadelphia County

against five related corporate defendants. In December, the Parrents

stipulated to the dismissal of all claims except those against Penske. These

remaining claims against Penske were based upon negligent hiring, training,

and supervision of the drivers of Penske tractor trailers.

      Penske filed an answer with new matter to the complaint in May 2019,

raising, among other defenses, statutory defenses under the Pennsylvania

Motor Vehicle Financial Responsibility Law and Pennsylvania No-Fault Motor

Vehicle Act. While Penske also asserted that Pennsylvania in general and


                                     -2-
J-A10025-21


Philadelphia in particular did not have subject matter jurisdiction over this

matter, it did not plead any defenses explicitly under Indiana law.

      Two months later, Penske filed a petition seeking transfer of this matter

to Indiana pursuant to Pennsylvania Rule of Civil Procedure 1006(d). As

Penske subsequently conceded, Pa.R.Civ.P. 1006(d) does not provide for

transfers to courts outside of Pennsylvania. See Penske’s Reply Brief in

Further Support for its Motion to Transfer, 8/6/2019, at 1 (citing Pisieczko v.

Children’s Hosp. of Philadelphia, 73 A.3d 1260, 1262 n.3 (Pa. Super.

2013)). In its reply brief, Penske requested, for the first time, relief pursuant

to 42 Pa.C.S.A. § 5322(e). Also for the first time, Penske asserted in its reply

brief that it agreed “to waive any statute of limitations defense” and “accept

service in Indiana.” See id., at 2 (unnecessary boldface removed). However,

Penske did not make the same promises about any other jurisdiction. Further,

Penske’s assertions, being in its reply brief and not an amended petition, were

not verified.

      After permitting discovery and the submission of additional documents,

the trial court ultimately granted Penske’s petition and dismissed the Parrents’

complaint, “without prejudice, to be re-filed in Gibson County, Indiana[.]” This

timely appeal followed.

      On appeal, the Parrents argue that the trial court erred in dismissing

their complaint on the grounds of inconvenient forum. We review the court’s

order dismissing the Parrents’ complaint for an abuse of discretion. See


                                      -3-
J-A10025-21


Vaughan Estate of Vaughan v. Olympus Am., Inc., 208 A.3d 66, 75 (Pa.

Super. 2019).

       Here, the court acted under the authority of 42 Pa.C.S.A. § 5322(e):

“When a tribunal finds that in the interest of substantial justice the matter

should be heard in another forum, the tribunal may stay or dismiss the matter

in whole or in part on any conditions that may be just.” To justify dismissing

the Parrents’ complaint under § 5322(e), the court was required to conclude

that “weighty reasons” supported a preference for Penske’s choice of Indiana

over the Parrents’ choice of Pennsylvania to litigate this matter. See

Vaughan, 208 A.3d at 76.1 Courts should not dismiss complaints under §

5322(e) “unless justice strongly militates in favor of relegating the plaintiff to

another forum.” McConnell v. B. Braun Medical Inc., 221 A.3d 221, 227

(Pa. Super. 2019) (citation omitted)(emphasis in original).

       Penske, as the party seeking dismissal, had the burden of proof. See

id., at 228. Therefore, it was up to Penske to establish that weighty reasons

strongly militated in favor of Indiana as a forum. See id., at 229. To do so, it

was required to present evidence of record capable of establishing that a

combination of private and public interest factors supported Indiana as a

forum over Pennsylvania. See id., at 227. Private factors concern making


____________________________________________


1 Penske was also required to establish that Indiana was available as a forum
to hear the Parrents’ complaint. On appeal, the Parrents do not challenge the
trial court’s conclusion that Indiana was available to hear their complaint. As
a result, we do not address this conclusion.

                                           -4-
J-A10025-21


litigation as easy, expeditious, and inexpensive as practical, and encompass

issues such as the availability of necessary witnesses. See id. Public factors

include assessing whether Pennsylvania’s court system would be unduly

burdened by hosting the trial, the burden of jury duty on the citizenry when a

case has no connection to them, and the ability of a Pennsylvania judge to

apply the law of the appropriate forum. See id., at 227-228. Penske bore the

burden of establishing that Pennsylvania was inconvenient to it; it is assumed

that the Parrents, in choosing Pennsylvania, find it more convenient than

Indiana. See id., at 229. Finally, the focus is on Pennsylvania as a forum, not

Philadelphia County. See id., at 231, n.12 (“A case’s lack of connection to one

county does not justify dismissal from the entire state”).

       We begin our review by noting that Penske, with headquarters in

Pennsylvania, will have difficulty showing that “convenience is a factor that

weighs in favor of dismissal,” even though the Parrents reside in Illinois. See

id., at 228.2 To support its motion to dismiss, Penske presented three facts.

First, that the accident and treatment of Marjeana’s injuries did not occur in


____________________________________________


2  Penske argues that because the Parrents have chosen “a foreign forum,”
their choice of Pennsylvania deserves less deference. See Appellee’s Brief, at
21 (citing Aerospace Fin. Leasing, Inc. v. New Hampshire Ins. Co., 696
A.2d 810, 814 (Pa. Super. 1997). We note that both Indiana and Pennsylvania
are foreign to the Parrents, who reside in Illinois. Penske has not sought to
have the case transferred to the Parrents’ home forum, Illinois, and therefore
it is arguably not available to them. Further, as we note, Pennsylvania is, in
fact, Penske’s home forum, which Penske is seeking to avoid. We see no
reason under these circumstances to devalue the Parrents’ choice of
Pennsylvania relative to Penske’s preference for Indiana.

                                           -5-
J-A10025-21


Pennsylvania. This certainly is a factor that impacts the convenience of

litigating at least some of the Parrents’ causes of action. For example, the 14

claims of negligence against the driver of Penske’s tractor trailer would all be

more convenient to litigate in Indiana.

      However, the remaining eight claims of negligent supervision and

training would not involve the same witnesses. Instead, these claims would

involve witnesses and documents that it is reasonable for the Parrents to

assume would be located at Penske’s headquarters. See, e.g., Vaughan, 208

A.3d at 76 (noting that a plaintiff can establish access to relevant evidence in

a forum based upon relevant corporate actions taken there). Again, it is

important to note that the burden is not on the Parrents to establish

convenience. The burden is on Penske to establish weighty reasons to disturb

the Parrents’ choice of Pennsylvania as a forum.

      Since the Parrents apparently believe that the negligent hiring, training,

and supervision claims will be more convenient to litigate in Penske’s home

state, there is no meaningful way to balance the competing convenience

interests relevant to each cause of action. Based on the record before us, we

cannot conclude that Penske has established all of the Parrents’ claims would

be more convenient to litigate in Indiana.

      Penske does argue that at least one witness relevant to the negligent

supervision and training claims is in Indiana. See Appellee’s Brief, at 25.

Importantly, however, Penske does not cite to the record in support of this


                                     -6-
J-A10025-21


claim, and our review has not revealed an affidavit from this unnamed

individual.3 It therefore has provided no evidence that trial in Pennsylvania

would be inconvenient for this unidentified person.

       Similarly, Penske argues that the relevant “training, practices and

procedures are locale-dependent.” Id., at 25-26. Once again, however,

Penske does not cite to the record in support of this assertion, and our review

of the record has not revealed an affidavit to support this contention.

       Penske    argues stringently that         the   Parrents “make[] the   bold

assumption that the unidentified and unnoticed corporate defense witness[es]

will somehow be deposed at the Reading location.” Appellee’s Brief, at 26. But

Penske’s argument misunderstands the burden of proof in this action; the

Parrents did not have any burden to identify the corporate witnesses. Indeed,

the information Penske complains is missing from the record is information

almost completely within its own control. If it had wished to make the case

that the employees with the relevant information and documentation were

located outside Pennsylvania, it is hardly a stretch to say that it could have

done so. Under all these circumstances, we cannot conclude that the mere

fact of the accident happening in Indiana establishes a weighty reason to

disturb the Parrents’ choice of Penske’s home state as a forum for this matter.


____________________________________________


3 As appellee, Penske does not face waiver for its failure to cite to the record
in support of its arguments. Regardless, the Rules of Appellate Procedure do
not distinguish between appellants and appellees in requiring citations to the
record. See Pa.R.A.P. 2119(c).

                                           -7-
J-A10025-21


      The other two evidentiary grounds for Penske’s motion to dismiss are

affidavits from emergency medical personnel who responded to the accident

in Indiana. Both affidavits establish that it would be inconvenient for these

professionals to travel to Pennsylvania for litigation purposes and would

impose a hardship on their employers.

      However, Penske has not made any effort to establish the relevance of

these two professionals. Their affidavits do not establish that they are qualified

to opine on causation, or the long-term effects of any injuries sustained during

the accident. Nor do they appear to be competent to testify on any issue that

happened after the ambulance ride from the scene of the accident. Even with

their testimony, both the Parrents and Penske seem likely to call on other

medical professionals to supply relevant testimony. Further, these other

medical professionals will likely be able to rely on communications with these

emergency responders in forming their own expert opinions. See Pa.R.E. 703.

      We recognize that the testimony of these two affiants may turn out to

be relevant to the issues at trial. We further acknowledge that the

inconvenience to the affiants and their employers could qualify as a weighty

reason. But Penske has not supplied any evidence or reasoning that their

testimony is critical. While Penske has made a showing that these affiants

might be called on to participate in the litigation, it is still entirely possible,

based on this record, that neither witness would be deposed or called to

testify. The absence of any certainty that they would be called to participate


                                       -8-
J-A10025-21


largely negates the impact of these two affiants. As such, we conclude that

the trial court erred in finding that the private factors supported dismissal of

the Parrents’ complaint.

      Turning to the public factors that must be considered, we note the trial

court did not explicitly identify any that supported its decision. As a result, we

cannot conclude that any public factors support dismissal. We further note

that Pennsylvania has an interest in the outcome of this litigation, as it

ostensibly involves hiring, training, and supervision decisions made within the

Commonwealth. See Vaughan, 208 A.3d at 77.

      As we conclude that the evidence of record is insufficient to support a

finding of weighty reasons to disturb the Parrents’ choice of forum, we reverse

the trial court’s order dismissing the complaint and remand for further

proceedings.

      Order reversed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2021



                                      -9-